Name: Commission Regulation (EEC) No 138/93 of 27 January 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/1128 . 1 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 138/93 of 27 January 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3890/92 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1993 . For the Commission Rene STEICHEN Member of the Commission ( ») OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 391 , 31 . 12. 1992, p . 51 . (3) OJ No L 390, 31 . 12. 1992, p . 73 . No L 19/12 Official Journal of the European Communities 28 . 1 . 93 ANNEX to the Commission Regulation of 27 January 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 5 from 1 to 7 February 1993 Week No 6 from 8 to 14 February 1993 Week No 7 from 15 to 21 February 1993 Week No 8 from 22 to 28 February 1993 0104 10 30 (') 79,172 80,323 81,475 82,626 0104 10 80 (') 79,172 80,323 81,475 82,626 0104 20 90 (') 79,172 80,323 81,475 82,626 0204 10 00 (2) 168,450 170,900 173,350 175,800 0204 21 00 (2) 168,450 170,900 173,350 175,800 0204 22 10 (2) 117,915 119,630 121,345 123,060 0204 22 30 (2) 185,295 187,990 190,685 193,380 0204 22 50 0 218,985 222,170 225,355 228,540 0204 22 90 (2) 218,985 222,170 225,355 228,540 0204 23 00 (2) 306,579 311,038 315,497 319,956 0204 50 11 0 168,450 170,900 173,350 175,800 0204 50 13 (2) 117,915 119,630 121,345 123,060 0204 50 1 5 (2) 185,295 187,990 190,685 193,380 0204 50 19 (2) 218,985 222,170 225,355 228,540 0204 50 31 (2) 218,985 222,170 225,355 228,540 0204 50 39 0 306,579 311,038 315,497 319,956 021090 11 0 218,985 222,170 225,355 228,540 0210 90 19 0 306,579 311,038 315,497 319,956 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.